A0245C (Rev. 11/16) Amended Judgment in a Criminal Case

tl

(NOTE; Identify Changes with Asterisks(*))

UNITED STATES DISTRICT CoURT

Western District of Washington

 

UNITED STATES OF AMERICA
v.

CLAY ROUECHE

Date of Original Judgment: 02/15/2011

AMENDED JU])GMENT IN A CRIM[NAL CASE

2:07CR00344RSL-001
3 6994-177

Case Number:
USM Number:

 

(Or Date of Last Amended Judgment)

Reason for Amendment:

l:l Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))

l:] Reduction of Sentence for Changed Circumstances (Fed. R. Crim. P. 35(b))
[:l Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))

[] Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)

THE DEFENDANT:
pleaded guilty to count(s)

|:|

pleaded nolo contendere to count(s)

Defendant’s Attorney

\:l Modiflcation of Supervision Conditions (18 U.S.C. §§ 3563(6) or 3583(€))
[:l Modification of Imposed Term of Imprisonment for Extraordinary and
Compelling Reasons (18 U.S.C. § 3582(<:)(1))
Modiflcation of Imposed Term of Imprisonment for Retroactive Amendment(s)
to the Sentencing Guidelines (18 U.S.C. § 3582(0)(2))
I:I Direct Motion to District Court Pursuant
|:| 28 U.S.C. § 2255 or l:l 18 U.S.C. § 3559(c)(7)
l:l Modiflcation of Restitution Order (18 U.S.C. § 3664)

l, 3, and 5, of the Superseding Indictment

 

Which Was accepted by the court.
|:l

Was found guilty on count(s)

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense

21 U.S.C. § 953, 960(a)(l), Conspiracy to Export Cocaine
960(b)(1)(B), and 846

21 U.S,C. § 953, 960(a)(1),
960(b)(1)(G), and 963

18 U.S.C. §1956(h)

Conspiracy to lmport Marijuana

Conspiracy to Engage in Money

 

Offense Ended Count

07/31/2008 l

07/31/2008 3
Laundering 07/31/2008 5

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
l`_`l The defendant has been found not guilty on count(s)

 

Count(s) 2 and 4 |:| is

are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,

or mailing address until all fmes, restitution, costs, and sp

ecial assessments imposed by this judgment are fully paid. If ordered to pay

restitution, the defendant must notify the court and United States Attomey of material changes in economic circumstances

7?\Q (5%¢»1-11¢4

Assistarlf.'t Inited States Attomey
April 23, 2019

Date of lmposition of Judgmznt ‘

Signature oljudge

The Honorable Robert S. Lasnik, United States District Judge
Name and Title of Judge

Qp».vl 251qu

Date

A0245C (Rev. 11/16) Amended Judgment in a Criminal Case (NOTE: Identify Changes with Asterisks(*))
Sheet 2 _ Imprisonment

Judgment _ Page 2 of 7
DEFENDANT: CLAY ROUECHE
CASE NUMBER: 2:07CR00344RSL-001

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Twenty-four years (288 months)

 

 

The court makes the following recommendations to the Bureau of Prisons:

l. That the defendant be allowed to serve his term of imprisonment at USP Lee.
2. That this Court has no objection to the defendant receiving a treaty transfer so long as the Canadian
Government agrees to honor the terms of the length and duration of the prison sentence.

l:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
|] at _ [] a.m. l:l p.m. on

 

|:| as notified by the United States Marshal_

|:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:| before 2 p.m. on
|:I as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Offrce.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By _

 

 

DEPUTY UNITED STATES MARSHAL

A0245C

(Rev. 11/16) Amended Judgment iri a Criminal Case (NOTE: Identify Changes with Asterisks(*))
Sheet 3 _ Su|iervised Release

Judgment ~ Pagc 3 of 7

DEFENDANT: CLAY ROUECHE
CASE NUMBER: 2:07CRO()344RSL-001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

,_\

7.

Five (5) years
MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain fro_rn any unlawful use of a controlled substance You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:|
|:l

|:|

|j The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (check g“qoplicable)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
Ofl‘€Stitu'tiOn. (check yfapplicable)

You must cooperate in the collection of DNA as directed by the probation officer. (check zfqvplz'cable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C_. _
§ 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, _or any state sex offender registration
agency in which you reside, work, are a student, or Were convicted of a qualifying offense. (checkg”¢g)plicable)

You must participate in an approved program for domestic violence (check ifqoplz'cable)

You must com ly with the standard conditions that have been adopted by this court as well as with any additional
conditions ont e attached pages.

A0245C (Rev. 11/16) Amended Judgment in a Criminal Case (NOTE: Identify Changes with Asterisks(*))
Sheet 3A _ Supervised Relcase

Judgment _ Page 4 of 7
DEFENDANT: CLAY ROUECHE
CASE NUMBER: 2:07CR00344RSL-001

STAN])ARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of_ your release from im risonrnent, unless the probation officer instructs you to report to a different probation office or
within a different time ame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and When you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to chan e where ou live or anything about your
living arrangements (such as the peo le you live with), you must notify the pro ation of icer at least 10 days before the
change If notifying the robation o icer in advance is not ossible due to unantici ated circumstances, you must notify
the probation officer Wit in 72 hours of becoming aware o a change or expected change

6. You m_ust allow the probation officer to_visit ou at any time at your home or elsewhere, and you must permit the_ _
probation officer to take any items prohibite by the conditions of your supervision that he or she observes in plain view.

7. You must Work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have full-time employment you must try to find full-time employment, unless
the probation officer excuses you from doing so. If you plan to chan e where you work or anything about your work
(such as Iyour position or your job res onsibilities), you must notify t e probation officer at least 10 days before the
change. f notifying the probation o icer at least 10 days in advance is not ossible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware olf)a change or expected change.

8. You must not communicate or interact with someone you know is_ engaged in criminal activity. Ifyo_u know someone
has been _co_nvicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer Within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive dev_ice,_ o_r dangerous Weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

11. _You must not act or make a_ny agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines that you pose a risk t_o another person (including an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U._S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions For further information regarding these conditions, see Overview of Probation
and Supervz'sed Release Condii‘ions, available at www.uscourts.gov.

Defendant’s Signature Date

A0245C (Rev. 11/16) A_mended Judgment in a Criminal Case (NOTE; Identify Changes with Asterisks(*))
Sheet 3D _ Supervised Release

Judgment -- Page 5 of 7

DEFENDANT: CLAY ROUECHE
CASE NUMBER: 2:07CR00344RSL-001

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U.S.C.§1030(e)(1)), other electronic communications or data storage devices
or media, or office, to a search conducted by a United States probation officer, at a reasonable time and in a
reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition
of supervision F ailure to submit to a search may be grounds for revocation The defendant shall warn any
other occupants that the premises may be subject to searches pursuant to this condition

2. The defendant shall not be self-employed nor shall the defendant be employed by friends, relatives,
associates or persons previously known to the defendant, unless approved by the U.S. Probation Officer.
The defendant will not accept or begin employment Without prior approval by the U.S. Probation Officer
and employment Shall be subject to continuous review and verification by the U.S. Probation Office. The
defendant shall not work for cash and the defendant's employment shall provide regular pay stubs With the
appropriate deductions for taxes.

3. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendant's federal income tax
returns.

4. The defendant shall not associate with any known gang members

5. If deported, the defendant shall not reenter the United States without permission of the Secretary of the
Department of Homeland Security. If granted permission to reenter, the defendant shall contact the nearest
U.S. Probation Office within 72 hours of reentry.

A0245C (Rev. 11/16) Amended Judgment in a Criminal Case (NOTE: Identify Changes with Asterisks(*))
Sheet 5 _ Criminal Monet:-ir_\ Penalties

 

Judgment - Page 6 of 7

DEFENDANT: CLAY ROUECHE
CASE NUMBER: 2:07CR00344RSL-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment JVTA Assessment* Fine Restitution_
TOTALS $ 300.00 N/A Waived N/A
I:l The determination of restitution is deferred until . An Amena'ed Judgmem* in a Crimz'nal Case (AU 245 C)

will be entered after such determination

l:l The defendant must make restitution (including community restitution) to the following payees iri the amount listed below.
If the defendant makes a partial payrnent, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss" Restitution Ordered Pr'iority or Percentage

TorALs $ 0.00 _ s 0.00

|:| Restitution amount ordered pursuant to plea agreement $

 

I:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:| the interest requirement is waived for the |:l fine l:l restitution
[l the interest requirement for the l:| fine l:l restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived.

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

A0245C (Rev. 11/16) Amended Judgment iii a Criminal Case (NOTE: Identify Changes with Asterisks(*))
Sheet 6 _ Schedule of Payments

Judgmerit _- Page 7 of ’7

DEFENDANT: CLAY ROUECHE
CASE NUMBER: 2:07CR00344RSL-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE lMMEDlATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of irnprisonmerit, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment

|:| During the period of probation, in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income, to corrirnence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The
defendant must notify the Court, the United States Probation Office, and the United States Attomey's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

I:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payrnents shall be applied in the following order1 (1) assessment, (2) restitution principal, (3) restitution interest, (4) fme principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

